Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159874(73)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SUSAN REAUME,                                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
      Plaintiff-Appellant,                                                                             Megan K. Cavanagh,
                                                                      SC: 159874                                        Justices

  v                                                                   COA: 341654
                                                                      Ottawa CC: 17-004964-AA
  TOWNSHIP OF SPRING LAKE,
        Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of Michigan Realtors to file a brief amicus
  curiae is GRANTED. The corrected amicus brief submitted on March 17, 2020, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 20, 2020

                                                                               Clerk